DETAILED ACTION

This Office Action is a response to an amendment filed on 02/05/2021, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments

 Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-9, 13, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (EP 3,445,046) in view of Duran (US 2018/0343375 A1).

Regarding claim 1, Jeong discloses: A visual feedback access control device (see Fig. 7A and 13B, and paragraph 107 and 178, doorbell camera and button assembly comprising LEDs for visual feedback), comprising: 
A camera configured to obtain respective images (see Fig. 7A, and paragraph 107, doorbell camera with image sensor); and 
a plurality of light emitting diodes ("LEDs") arranged in a plurality of segments relative to the camera and on an outermost edge of the visual feedback access control device, each segment of the plurality of segments being individually controllable (see paragraph 182-192 and fig. 13B, button assembly comprises arrays of LEDs controlled separately, also see paragraph 129 and Fig. 10A, please note that at least the bottom half of the LED circle 1040 around the button 1002 is located on the outermost edge of the doorbell system. Plus, having the LED light place around the visual feedback system is considered a design choice, unless placing the LEDs in such an order provides an unexpected results. The burden is on the applicant to show the unexpected result of such an arrangement of LED lights); 
wherein the LEDs are configured to illuminate upon a received control signal based upon one or more access control trigger events (see paragraph 182-192, LEDs visual pattern and colors based upon processing state of device, including e.g. person recognized at the entrance ). 
(see Duran, Fig. 2B, cameras 118-1 to 118-n). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “dual cameras separated by a distance” as taught by Duran in the doorbell camera system taught by Jeong to provide efficient and accurate methods for implementing high dynamic range and automatic exposure functions in a video system (see Duran, paragraph 6).

Regarding claim 2, the combination of Jeong and Duran discloses: The visual feedback access control device of claim 1, wherein the one or more access control trigger events include: 
the images being successfully obtained by the dual cameras; 
the device being in a start-up state; 
the image being a match with one of a plurality of known images in a database (see Jeong, paragraph 189, recognizing a predetermined face from an image captured by the field of view by the doorbell camera); 
the image not being the match with any of the plurality of known images in the database; 
the image being the match with the one of the plurality of known images in the database but not having an access permission to a specific location; 
the image being the match with the one of the plurality of known images in the database and having the access permission to the specific location; or 

Regarding claim 3, the combination of Jeong, Duran, and Sato discloses: The visual feedback access control device of claim 2, further comprising a speaker configured to produce an audible output in response to the trigger event comprising the alarm/duress event (see Jeong, paragraph 199, output audio message that indicates the alarm). 
Regarding claim 4, the combination of Jeong and Duran discloses: The visual feedback access control device of claim 1, wherein the plurality of segments comprising the LEDs are configured to be illuminated one at a time or in one or more combinations based on a corresponding one of the one or more trigger events (see Jeong, paragraph 186, the user presses and the audio/video inputs are processed to determine a state of the processing. The doorbell camera then identifies a respective predetermined LED illumination specification associated with the determined processing state... synchronize illumination of the array of LEDs to provide a visual pattern). 
Regarding claim 5, the combination of Jeong and Duran discloses: The visual feedback access control device of claim 1, wherein the plurality of segments comprising the LEDs are configured to be illuminated in at least one of a plurality of illuminated patterns including: all of the plurality of segments (see Jeong, paragraph 195, encircle all or substantially all elements of the doorbell camera), a top half of the plurality of (see Jeong, paragraph 195, such as the bottom, top, sides), alternating ones of the plurality of segments, or a sequence of two or more of the plurality of segments (see Jeong, paragraph 190, alternatively arranged and configured to be lit sequentially). 
Regarding claim 6, the combination of Jeong and Duran discloses: The visual feedback access control device of claim 5, wherein each illuminated pattern is produced in a plurality of colors (see Jeong, paragraph 182, e.g. green, blue, and red LED). 
Regarding claim 7, the combination of Jeong and Duran discloses: The visual feedback access control device of claim 6, wherein each trigger event correlates to a specific one of the plurality of illuminated patterns in a specific illuminated color (see Jeong, paragraph 186, identifies a respective predetermined illumination specification, The illumination specification includes one or more of LED illumination duration, pulse rate, duty cycle, color sequence). 
Regarding claim 8, the combination of Jeong and Duran discloses: The visual feedback access control device of claim 1, wherein each of the plurality of segments comprises at least one red, green, and blue (RGB) LEDs (see Jeong, paragraph 182, color LEDs (e.g. green, blue, and red LEDs))
Regarding claim 9, the combination of Jeong and Duran discloses: An access control system, comprising: 
the visual feedback access control device (see Fig. 7A and 13B, and paragraph 107 and 178, doorbell camera and button assembly comprising LEDs for visual feedback) of claim 1; and
a control unit configured to receive the respective images, forward the respective images for facial recognition, receive a determination signal that indicates whether the respective images are associated with an identified user, and generate the control signal based on the identification information (see Jeong, paragraph 189, recognizing a predetermined face from an image captured by the field of view by the doorbell camera...at least one of the predetermined LED illumination specifications of LEDs as customized according to an identity of the one of the plurality of users). 

Regarding claims 13-20, claims 13-20 are drawn to methods having limitations similar to the apparatus claimed in claims 1-8 treated in the above rejections.  Therefore, method claims 13-20 correspond to apparatus claims 1-8 and are rejected for the same reasons of anticipation as used above.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (EP 3,445,046) in view of Duran (US 2018/0343375 A1) and further in view of Sato (US 2002/0191817 A1).
Regarding claim 10, the combination of Jeong, Duran, and Sato discloses: The access control system of claim 9, but does not disclose: further comprising an access control device configured to determine when the identified user has been granted access to a location.
However, Sato from the same or similar endeavor discloses: further comprising an access control device configured to determine when the identified user has been granted access to a location (see Sato, paragraph 228, the similarity determining section 143 authenticates a person based on the face image photographed by the camera 121. The similarity determining section 143 determines whether the person whose face image is photographed by the camera 121 is a "registrant permitted to enter the room 103", "registrant who is not permitted to enter the room 103", "visitor who obtains permission of entrance from the room 103" or "another person) and generating an open signal (see Sato, paragraph 113, recognition section 22 supplies information of “open the door" to the door control section 23 to unlock the door 24). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “an access control device configured to determine when the identified user has been granted access to a location” as taught by Sato in the doorbell camera system taught by Jeong and Duran to provide a system capable of matching a captured image at the door with a registered image and permitting a visitor based on matching, in order to control access to an individual room to only authorized persons (see Sato, paragraph 14)
Regarding claim 11, the combination of Jeong, Duran, and Sato discloses: The access control system of claim 10, further comprising a locking unit movable between a locked and unlocked position based on the open signal (see Sato, paragraph 107 and Fig. 1, Door Control Section 33; causes the door control section 23 to unlock the door 24). 
Regarding claim 12, the combination of Jeong, Duran, and Sato discloses: The access control system of claim 11, wherein when the user is identified but is not granted access to a location, the locking unit remains in the locked position (see Sato, paragraph 5, the locked/unlocked state of the door is controlled based on the result of identification). 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM A NASRI/Primary Examiner, Art Unit 2483